PRESS RELEASE For Immediate Release Consolidated-Tomoka Land Co. Date: November 20, 2008 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 Consolidated-Tomoka Land Co. Announces Authorization of Stock Repurchase Program and Change in Dividend Policy DAYTONA BEACH, FL. November 20, 2008 Consolidated-Tomoka Land Co. (AMEX: CTO: NYSE Alternext US–CTO) (the “Company”) today announced that its Board of Directors has authorized a program to repurchase shares of the Company’s common stock having an aggregate value of up to $8,000,000. The Company anticipates reducing its quarterly dividend to $0.025 per share, effective for the 2009 first quarter dividend to fund the program. William H. McMunn, President and Chief Executive Officer stated, “In light of the Company’s current stock price, the Board has determined that it is prudent to reallocate a portion of capital used to pay dividends towards a stock repurchase program.While we recognize the importance of a dividend to certain of our shareholders, the Board strongly believes that given the existing market price, a stock repurchase program will provide more shareholder value than maintaining the current level of dividends. Based on current economic conditions, the Company has no plans to increase Company debt to fund this repurchase plan.” Mr.
